Exhibit 10.23

 

FORM OF INDEMNIFICATION AGREEMENT

 

 

THIS INDEMNIFICATION AGREEMENT, dated as of ________________ (this “Agreement”),
is made by and between Starwood Property Trust, Inc., a Maryland corporation
(the “Company”), and ____________________________ (“Indemnitee”).

WHEREAS, the Articles of Amendment and Restatement, as amended and supplemented
from time to time, of the Company (the “Charter”) and the Amended and Restated
Bylaws, as amended and supplemented from time to time, of the Company (the
“Bylaws”) provide for indemnification by the Company of its directors and
officers as provided therein, and Indemnitee will serve, has been serving and/or
continues to serve as a director and/or officer of the Company partly in
reliance on such provision;

WHEREAS, to provide Indemnitee with additional contractual assurance of
protection against personal liability in connection with certain proceedings
described below, the Company desires to enter into this Agreement;

WHEREAS, in order to induce Indemnitee to serve or continue to serve as a
director and/or officer of the Company and in consideration of Indemnitee’s so
serving, the Company desires to indemnify Indemnitee and to make arrangements
pursuant to which Indemnitee may be advanced or reimbursed expenses incurred by
Indemnitee in certain proceedings described below, according to the terms and
conditions set forth below;

NOW, THEREFORE, the Company and Indemnitee, intending to be legally bound,
hereby agree as follows:

1. (a)Third-Party Proceedings.  The Company shall indemnify Indemnitee to the
maximum extent permitted by Maryland law, except as otherwise provided in
Section 3 of this Agreement, if Indemnitee is or was a party or is threatened to
be made a party to any threatened, pending or completed suit, action, claim,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation, administrative hearing, whether civil, criminal, administrative
or investigative (any such suit, action, proceeding, arbitration or alternative
dispute resolution mechanism, investigation, administrative hearing being
referred to herein as a “Proceeding”) (other than an action by or in the right
of the Company or any Subsidiary (as defined below) of the Company) by reason of
the fact that Indemnitee is or was an officer,  director, trustee, employee or
agent of the Company or any subsidiary or affiliated entity (each, a
“Subsidiary”) of the Company, by reason of any action or inaction on the part of
Indemnitee in his or her capacity as an officer, director, trustee, employee or
agent of the Company or any Subsidiary of the Company or by reason of the fact
that Indemnitee is or was serving at the request of the Company as an officer,
director, trustee, employee or agent of another Person (as defined in Section
5(d)), against expenses (including reasonable attorneys’ fees, investigation
expenses, expert witnesses’ and other expenses), judgments, fines and amounts
paid in settlement (if such settlement is approved in advance by the Company,
which approval shall not be unreasonably withheld) actually and reasonably
incurred by Indemnitee in connection with the defense and/or settlement of such
Proceeding (collectively, “Expenses”) if Indemnitee (i) acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and its shareholders, (ii) did not actually receive an
improper personal benefit in money, property or services and (iii) with respect
to any criminal action or proceeding, had no reasonable cause to believe his
conduct was unlawful.

(b)Proceedings by or in the Right of the Company or any Subsidiary.  The Company
shall indemnify Indemnitee to the maximum extent permitted by Maryland law,
except as otherwise provided in Section 3 of this Agreement, if Indemnitee is or
was a party or is threatened to be made a party to any threatened, pending or
completed Proceeding by or in the right of the Company or any Subsidiary of the
Company by reason of the fact that Indemnitee is or was an officer, director,
trustee, employee or agent of the Company or any Subsidiary of the Company or by
reason of the fact that Indemnitee is or was serving at the request of the
Company as an officer, director, trustee, employee or agent of another Person,
against Expenses in each case to the extent actually and reasonably incurred by
Indemnitee if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and its shareholders, provided that no indemnification shall be made in respect
of any Proceeding as to which Indemnitee shall have been adjudged to be liable
to the Company and its shareholders unless and only to the extent that the
Circuit Court of the State of Maryland, or the court in which such Proceeding
shall have been brought or is pending, shall determine that in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for expenses, and then only to the extent that such court shall
determine.



 

--------------------------------------------------------------------------------

 



(c)Selection of Counsel.  If the Company shall be obligated under Section 1(a)
hereof to pay Expenses of Indemnitee, the Company shall be entitled to assume
the defense of such Proceeding, with counsel approved by Indemnitee (who shall
not unreasonably withhold such approval), upon the delivery to Indemnitee of
written notice of its election to do so.  After delivery of such notice,
approval of such counsel by Indemnitee, and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, provided that, (i) Indemnitee shall have the right to employ his
counsel in any such proceeding at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized in writing by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense and shall have notified the Company in writing thereof, (C)
Indemnitee shall have reasonably concluded based on an opinion of counsel
approved by the Company, which approval shall not be unreasonably withheld or
delayed, that there may be a conflict of interest between Indemnitee and other
indemnitees of the Company being represented by counsel retained by the Company
in the same Proceeding and shall have notified the Company in writing thereof,
or (D) the Company shall not, in fact, have employed counsel to assume the
defense of such Proceeding within a reasonable time frame, then the reasonable
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.  In addition, if the Company fails to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any Proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, Indemnitee shall have the right
to retain counsel of Indemnitee’s choice, subject to the prior approval of the
Company, which approval shall not be unreasonably withheld or delayed, at the
expense of the Company, to represent Indemnitee in connection with any such
matter.

2. Contribution.  If the indemnification provided in this Agreement is
unavailable in whole or in part and may not be paid to Indemnitee for any
reason, other than for failure to satisfy the standard of conduct set forth in
Section 1 or due to the provisions of Section 3, then, in respect to any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), to the fullest extent permissible under
applicable law, the Company, in lieu of indemnifying and holding harmless
Indemnitee, shall pay, in the first instance, as much of the entire amount
incurred by Indemnitee, whether for Expenses, judgments, penalties, and/or
amounts paid or to be paid in settlement, in connection with any Proceeding as
permitted under applicable law, without requiring Indemnitee to contribute to
such payment, and the Company hereby waives and relinquishes any right of
contribution it may have at any time against Indemnitee.

3. Limitations to Rights of Indemnification and Advancement of Expenses.  Except
as otherwise provided in Section 9 of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses (collectively,
“Indemnified Amounts”) under this Agreement:

(a)with respect to any Proceeding initiated, brought or made by or on behalf of
Indemnitee (i) against the Company, unless a Change in Control (as defined in
Section 3(h) of this Agreement) shall have occurred, or (ii) against any Person
other than the Company, unless approved in advance by the Board of Directors of
the Company (the “Board”);

(b)on account of any Proceeding in which it shall be determined by final
judgment by a court having jurisdiction in the matter that Indemnitee
intentionally caused or intentionally contributed to the injury complained of,
with the knowledge that such injury would occur;

(c)on account of Indemnitee’s conduct that has been determined by final judgment
by a court having jurisdiction in the matter that Indemnitee was knowingly
fraudulent, deliberately dishonest or engaged in willful misconduct or that
Indemnitee received an improper personal benefit in money, property or services;

(d)for any Indemnified Amounts incurred by Indemnitee with respect to any
Proceeding instituted by Indemnitee to enforce or interpret this Agreement, to
the extent that a court of competent jurisdiction determines that any of the
material assertions made by Indemnitee in such Proceeding was not made in good
faith or was frivolous;

(e)for any Indemnified Amounts which have been received by Indemnitee by an
insurance carrier under a policy of officers’ and directors’ liability insurance
maintained by the Company;



 

--------------------------------------------------------------------------------

 



(f)if the Company has a class of equity securities registered pursuant to
Section 12 of the Exchange Act (as hereinafter defined), for any Indemnified
Amounts or the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16 (b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any similar successor
statute; or

(g)if it shall be determined by final judgment by a court having jurisdiction in
the matter that such indemnification is not lawful.

(h)“Change in Control” means the occurrence of any of the following events:

(i)the Company is merged, consolidated or reorganized into or with another
corporation or other entity and, as a result of such merger, consolidation or
reorganization, less than a majority of the combined voting power of the
then-outstanding securities of such corporation or entity immediately after such
transaction are held in the aggregate by the holders of voting stock immediately
prior to such transaction;

(ii)the Company sells or otherwise transfers all or substantially all of its
assets to another corporation or other entity in which, after giving effect to
such sale or transfer, the holders of voting stock of the Company immediately
prior to such sale or transfer hold in the aggregate less than a majority of the
combined voting power of the then-outstanding securities of such other
corporation;

(iii)if the Company has a class of equity securities registered pursuant to
Section 12 of the Exchange Act, there is a report filed on Schedule 13D or
Schedule TO (or any successor schedule, form or report or item therein), each as
promulgated pursuant to the Exchange Act, disclosing that any person or entity,
other than any shareholder of the Company (and its affiliates) owning 10% or
more of the Company’s voting stock on the date hereof has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing 50% or more of the combined voting power of the Company’s voting
stock; or

(iv)if, during any period of two (2) consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof; provided,  however, that for purposes of
this clause (iv) each director of the Company who is first elected, or first
nominated for election by the Company’s shareholders, by a vote of at least a
majority of the directors of the Company (or a committee of the Board) then
still in office who were directors of the Company at the beginning of any such
period shall be deemed to have been a director of the Company at the beginning
of such period.

Notwithstanding the provisions of clause (iii) above, unless otherwise
determined in the specific case by majority vote of the Board, a “Change in
Control” shall not be deemed to have occurred solely because the Company, any
Subsidiary or any employee stock ownership plan or other employee benefit plan
of the Company or any Subsidiary either files or becomes obligated to file a
report or a proxy statement under or in response to Schedule 13D, Schedule TO or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Exchange Act disclosing beneficial ownership by it of shares of voting stock
of the Company, whether in excess of 50% or otherwise.

(i)“Affiliate” means (i) any person directly or indirectly controlling,
controlled by or under common control with any such other person, (ii) any
officer or general partner of such other person, and (iii) any legal entity for
which such person acts an executive officer or general partner.

4. Procedure for Determination of Entitlement to Indemnification.

(a)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Secretary of the Company a written request for payment of the appropriate
Indemnified Amounts, including with such request such documentation and
information as is reasonably available to Indemnitee and reasonably necessary to
determine whether and to what extent Indemnitee is entitled to such Indemnified
Amounts.  The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.

 

(b)The Company shall pay Indemnitee the appropriate Indemnified Amounts unless
it is established that Indemnitee has not met any applicable standard of conduct
set forth in the Charter, the Bylaws or

 

--------------------------------------------------------------------------------

 



Maryland law or is not otherwise entitled to receive the Indemnified Amounts
under this Agreement.  For purposes of determining whether Indemnitee is
entitled to Indemnified Amounts, in order to deny indemnification to Indemnitee
the Company has the burden of proof in establishing that Indemnitee did not meet
the applicable standard of conduct.  In this regard, a termination of any
Proceeding by judgment, order or settlement does not create a presumption that
Indemnitee did not meet the requisite standard of conduct; provided,  however,
that the termination of any criminal proceeding by conviction, or a pleading of
nolo contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that Indemnitee did not meet the
applicable standard of conduct.

(c)Any determination that Indemnitee has not met the applicable standard of
conduct required to qualify for indemnification or is not otherwise entitled to
receive the Indemnified Amounts under this Agreement shall be made either (i) by
the Board by a majority vote of a quorum consisting of directors who were not
parties of such Proceeding or (ii) by Independent Counsel (as defined below);
provided that the manner in which (and, if applicable, the Independent Counsel
by whom) the right to indemnification is to be determined shall be approved in
advance in writing by both the highest ranking executive officer of the Company
who is not party to such action (sometimes hereinafter referred to as the
“Senior Officer”) and by Indemnitee.  In the event that such parties are unable
to agree on the manner in which any such determination is to be made, such
determination shall be made by Independent Counsel retained by the Company for
such purpose, provided that such counsel is approved in advance in writing by
both the Senior Officer and Indemnitee.  The reasonable fees and expenses of
such Independent Counsel in connection with making said determination
contemplated hereunder shall be paid by the Company, and, if requested by such
counsel, the Company shall give such counsel an appropriate written agreement
with respect to the payment of their reasonable fees and expenses and such other
matters as may be reasonably requested by such counsel.  Indemnitee may make a
written objection to the identity of the Independent Counsel so selected by the
Company.  Such objection may be asserted only on the ground that the Independent
Counsel so selected may not serve as Independent Counsel unless and until a
court has determined that such objection is without merit.  Either the Company
or Indemnitee may petition a court in the State of Maryland for resolution of
any such objection which shall have been made.  The party with respect to whom
an objection is favorably resolved shall be paid all reasonable fees and
expenses incident to the procedures of this Section 4(c).  Upon the due
commencement of any judicial proceeding pursuant to Section 11 of this
Agreement, the Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

(d)The Company will use its commercially reasonable efforts to conclude as soon
as practicable any required determination pursuant to subsection (c) above and
promptly will advise Indemnitee in writing with respect to any determination
that Indemnitee is or is not entitled to indemnification, including a
description of any reason or basis for which indemnification has been
denied.  Indemnitee shall cooperate with the Person or Persons making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such Person or Persons upon reasonable advance request
any documentation or information that is not privileged or otherwise protected
from disclosure and that is reasonably available to Indemnitee and reasonably
necessary to such determination.  Payment of any applicable Indemnified Amounts
will be made to Indemnitee within ten (10) days after any determination of
Indemnitee’s entitlement to such payment.

(e)Notwithstanding the foregoing, Indemnitee may, at any time after sixty (60)
days after a claim for Indemnified Amounts has been filed with the Company (or
upon receipt of written notice that a claim for Indemnified Amounts has been
rejected, if earlier) and before three (3) years after a claim for Indemnified
Amounts has been filed, petition a court of competent jurisdiction within the
State of Maryland to determine whether Indemnitee is entitled to indemnification
under the provisions of this Agreement, and such court shall thereupon have the
exclusive authority to make such determination unless and until such court
dismisses or otherwise terminates such action without having made such
determination.  The court shall, as petitioned, make an independent
determination of whether Indemnitee is entitled to indemnification as provided
under this Agreement, irrespective of any prior determination made by the Board
or Independent Counsel.  If the court shall determine that Indemnitee is
entitled to indemnification as to any claim, issue or matter involved in the
Proceeding with respect to which there has been no prior determination pursuant
to this Agreement or with respect to which there has been a prior determination
that Indemnitee was not entitled to indemnification hereunder, the Company shall
pay Expenses actually and reasonably incurred by Indemnitee in connection with
such judicial determination.

 



 

--------------------------------------------------------------------------------

 



(f)“Independent Counsel” means a law firm or a member of a law firm that neither
at the time in question, nor in the five (5) years immediately preceding such
time has been retained to represent (i) the Company or Indemnitee in any matter
material to either such party or (ii) any other party to the Proceeding giving
rise to a claim for indemnification under this Agreement.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any Person who,
under the applicable standards of professional conduct then prevailing under the
laws of the State of Maryland, would be precluded from representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

5. Presumptions and Effect of Certain Proceedings.

(a)In making a determination, with respect to entitlement to indemnification
hereunder, the Person or Persons making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 4 of this
Agreement, and the Company shall bear the burden of proof to rebut that
presumption in connection with the making by any Person or Persons of any
determination contrary to that presumption.

(b)The termination of any Proceeding or of any claim, issue or matter therein by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company and its shareholders or, with respect to any criminal
action or proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.

(c)Indemnitee’s conduct with respect to an employee benefit plan for a purpose
he reasonably believed to be in the interests of the participants in and
beneficiaries of the plan shall be deemed to be conduct that Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and its shareholders.

(d)For purposes of any determination hereunder, Indemnitee shall be deemed to
have acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company and its shareholders or, with
respect to any criminal action or proceeding, to have had no reasonable cause to
believe his conduct was unlawful, if his action was based on (i) the records or
books of account of the Company or another Person, including financial
statements, (ii) information supplied to him by the officers of the Company or
another Person in the course of their duties, (iii) the advice of legal counsel
for the Company or another Person, or (iv) information or records given or
reports made to the Company or another Person by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Company or another Person.  The term “Person” as used in this Agreement
shall mean any other individual or corporation or any partnership, joint
venture, trust, employee benefit plan or other entity or enterprise.

6. Success on Merits or Otherwise.  Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding or in defense of any claim, issue or
matter therein, he shall be indemnified against Expenses actually and reasonably
incurred by him in connection with the investigation, defense, settlement or
appeal thereof.  For purposes of this Section 6, the term “successful on the
merits or otherwise” shall include, but not be limited to, (i) any termination,
withdrawal or dismissal (with or without prejudice) of any Proceeding (or any
claim, issue or matter therein) against Indemnitee without any express finding
of liability or guilt against him, (ii) the expiration of 180 days after the
making of any claim or threat of a Proceeding without the institution of the
same and without any promise of payment or payment made to induce a settlement
or (iii) the settlement of any Proceeding (or any claim, issue or matter
therein) pursuant to which Indemnitee pays less than Ten Thousand Dollars
($10,000.00).

7. Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses of Indemnitee in connection with any Proceeding, but not, however, for
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.

8. Costs.  The Company shall also be solely responsible for paying (i) all
reasonable expenses incurred by Indemnitee to enforce this Agreement, including,
but not limited to, the costs incurred by Indemnitee to obtain court-ordered
indemnification pursuant to Section 11, regardless of the outcome of any such
application or proceeding but

 

--------------------------------------------------------------------------------

 



subject to the limitations of Section 3(d), and (ii) all costs of defending any
Proceedings challenging payments to Indemnitee under this Agreement.

9. Advancement of Expenses.

(a)Indemnitee hereby is granted the right to receive in advance of a final,
nonappealable judgment or other final adjudication of a Proceeding (a “Final
Determination”) the amount of any Expenses incurred by Indemnitee in connection
with any Proceeding (such amounts so expended or incurred being referred to as
“Advanced Amounts”).

(b)In making any written request for Advanced Amounts, Indemnitee shall submit
to the Company a schedule setting forth in reasonable detail the dollar amount
of Expenses expended or incurred and expected to be expended.  Each such listing
shall be supported by the bill, agreement or other documentation relating
thereto, each of which shall be appended to the schedule as an exhibit.  In
addition, before Indemnitee may receive Advanced Amounts from the Company,
Indemnitee shall provide to the Company (i) a written affirmation of
Indemnitee’s good faith belief that the applicable standard of conduct set forth
in the Charter, the MGCL and the Bylaws required for indemnification by the
Company has been satisfied by Indemnitee, and (ii) a written undertaking by or
on behalf of Indemnitee to repay the Advanced Amounts if it shall ultimately be
determined that Indemnitee has not satisfied any applicable standard of conduct
or is not otherwise entitled to receive indemnification under this
Agreement.  The written undertaking required from Indemnitee shall be an
unlimited general obligation of Indemnitee but need not be secured.  The Company
shall pay to Indemnitee all Advanced Amounts within twenty (20) days after
receipt by the Company of all information and documentation required to be
provided by Indemnitee pursuant to this subsection.

10. Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of any
event or occurrence related to the fact that Indemnitee is or was an officer,
director, trustee, employee or agent of the Company or any Subsidiary of the
Company, or is or was serving at the request of the Company as an officer,
director, trustee, employee or agent of another Person, a witness in any
Proceeding, whether instituted by the Company or any other party, and to which
Indemnitee is not a party, he shall be indemnified against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith.

11. Enforcement.

(a)If a claim for indemnification or advancement of Expenses made to the Company
pursuant to Section 4 or 9 is not timely paid in full to Indemnitee by the
Company as required by Section 4 or 9, respectively, Indemnitee shall be
entitled to seek judicial enforcement of the Company’s obligations to make such
payment in an appropriate court of the State of Maryland.  In the event that a
determination is made that Indemnitee is not entitled to indemnification or
advancement of Expenses hereunder, (i) Indemnitee may seek a de novo
adjudication of Indemnitee’s entitlement to such indemnification or advancement
by an appropriate court of the State of Maryland; (ii) any such judicial
proceeding shall not in any way be prejudiced by, and Indemnitee shall not be
prejudiced in any way by, such adverse determination; and (iii) in any such
judicial proceeding the Company shall have the burden of proving that Indemnitee
is not entitled to indemnification or advancement of Expenses under this
Agreement.  Indemnitee shall commence a proceeding seeking an adjudication of
Indemnitee’s right to indemnification or advancement of Expenses pursuant to the
preceding sentence within six (6) months following the date on which Indemnitee
first has the right to commence such proceeding pursuant to this Section 11(a).

(b)The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to the provisions of Section 11(a) that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

(c)In any action brought under this Section 11, it shall be a defense to a claim
for indemnification (other than an action brought to enforce a claim for
advancement of expenses) that Indemnitee has not met the standards of conduct
which make it permissible under the Charter, the MGCL and the Bylaws for the
Company to indemnify Indemnitee for the amount claimed, or that the Indemnitee
is not otherwise entitled to indemnification pursuant to the terms of this
Agreement.  The burden of proving such defense shall be on the Company.

 

 

--------------------------------------------------------------------------------

 



12. Liability Insurance and Funding. 

(a)The Company will use its reasonable best efforts to secure directors and
officers liability insurance, on terms and conditions deemed appropriate by the
Board, with the advice of counsel, covering Indemnitee or any claim made against
Indemnitee by reason of Indemnitee’s Corporate Status and covering the Company
for any indemnification or advance of Expenses made by the Company to Indemnitee
for any claims made against Indemnitee by reason of Indemnitee’s Corporate
Status.  In the event of a Change in Control, the Company shall maintain in
force any and all directors and officers liability insurance policies that were
maintained by the Company immediately prior to the Change in Control for a
period of six years with the insurance carrier or carriers and through the
insurance broker in place at the time of the Change in Control; provided,
 however, (i) if the carriers will not offer the same policy and an expiring
policy needs to be replaced, a policy substantially comparable in scope and
amount shall be obtained and (ii) if any replacement insurance carrier is
necessary to obtain a policy substantially comparable in scope and amount, such
insurance carrier shall have an AM Best rating that is the same or better than
the AM Best rating of the existing insurance carrier; provided,  further,
 however, in no event shall the Company be required to expend in the aggregate
in excess of 250% of the annual premium or premiums paid by the Company for
directors and officers liability insurance in effect on the date of the Change
in Control.  In the event that 250% of the annual premium paid by the Company
for such existing directors and officers liability insurance is insufficient for
such coverage, the Company shall spend up to that amount to purchase such lesser
coverage as may be obtained with such amount.  Any obligation on the part of the
Company under this paragraph shall terminate if such obligation is fully assumed
by another party in connection with a Change in Control. 

(b)Without in any way limiting any other obligation under this Agreement, the
Company shall indemnify Indemnitee for any payment by Indemnitee which would
otherwise be indemnifiable hereunder arising out of the amount of any deductible
or retention and the amount of any excess of the aggregate of all judgments,
penalties, fines, settlements and Expenses incurred by Indemnitee in connection
with a Proceeding over the coverage of any insurance referred to in Section
12(a).  The purchase, establishment and maintenance of any such insurance shall
not in any way limit or affect the rights or obligations of the Company or
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Company and the Indemnitee shall
not in any way limit or affect the rights or obligations of the Company under
any such insurance policies.  If, at the time, the Company receives notice from
any source of a Proceeding to which Indemnitee is a party or a participant (as a
witness or otherwise) the Company has director and officer liability insurance
in effect, the Company shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective
policies. 

(c)The Indemnitee shall cooperate with the Company or any insurance carrier of
the Company with respect to any Proceeding.

(d)“Corporate Status” means the status of a person as a present or former
director, officer, employee or agent of the Company or as a director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise that such person
is or was serving in such capacity at the request of the Company.  As a
clarification and without limiting the circumstances in which Indemnitee may be
serving at the request of the Company, service by Indemnitee shall be deemed to
be at the request of the Company:  (i) if Indemnitee serves or served as a
director, trustee, officer, partner, manager, managing member, fiduciary,
employee or agent of any corporation, partnership, limited liability company,
joint venture, trust or other enterprise (1) of which a majority of the voting
power or equity interest is or was owned directly or indirectly by the Company
or (2) the management of which is controlled directly or indirectly by the
Company and (ii) if, as a result of Indemnitee’s service to the Company or any
of its affiliated entities, Indemnitee is subject to duties by, or required to
perform services for, an employee benefit plan or its participants or
beneficiaries, including as deemed fiduciary thereof.

13. Coordination of Payments.  The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable or payable or
reimbursable as Expenses hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

14. Merger or Consolidation.  In the event that the Company shall be a
constituent corporation in a merger, consolidation or other reorganization, the
Company shall require as a condition thereto, (a) if it shall not be the
surviving, resulting or acquiring corporation therein, the surviving, resulting
or acquiring corporation to agree to indemnify Indemnitee to the full extent
provided herein, and (b) whether or not the Company is the surviving, resulting
or acquiring

 

--------------------------------------------------------------------------------

 



corporation therein, Indemnitee shall also stand in the same position under this
Agreement with respect to the surviving, resulting or acquiring corporation as
Indemnitee would have with respect to the Company if the Company’s separate
existence had continued; provided,  however, that in the event the surviving
entity in any such merger or consolidation shall be formed in a state other than
the State of Maryland under the MGCL or in Maryland under another statute and
the laws of such other state or such statute provide greater rights of
indemnification and advancement of Expenses than are provided under the MGCL or
the law of Maryland, the Indemnitee shall have such rights to the extent they
are greater as provided pursuant to the laws of such other state or such other
statute.

15. Nondisclosure of Payments.  Except as expressly required by federal
securities laws or other applicable laws or regulations or by judicial process,
Indemnitee shall not disclose any payments made under this Agreement, whether
indemnification or advancement of Expenses, unless prior written approval of the
Company is obtained.

16. Nonexclusivity and Severability; Subrogation.

(a)The right to indemnification and advancement of Expenses provided by this
Agreement shall not be exclusive of any other rights to which Indemnitee may be
entitled under the Charter, the Bylaws, the MGCL, Maryland law or any other
statute, insurance policy, agreement, vote of shareholders of the Company or of
the Board (or otherwise), both as to actions in his official capacity and as to
actions in another capacity while holding such office, and shall continue after
Indemnitee has ceased to be a director or officer of the Company and shall inure
to the benefit of his heirs, executors and administrators; provided,  however,
that to the extent Indemnitee otherwise would have any greater right to
indemnification and/or advancement of Expenses under any provision of the
Charter, the Bylaws or any provision of the MGCL or Maryland law, Indemnitee
shall be deemed to have such greater right pursuant to this Agreement; and,
provided,  further, that to the extent that any change is made to the MGCL or
Maryland law (whether by legislative action or judicial decision), the Charter
and/or the Bylaws that permits any greater right to indemnification and/or
advancement of Expenses than that provided under this Agreement as of the date
hereof, Indemnitee shall be deemed to have such greater right pursuant to this
Agreement.  Except as otherwise agreed by the parties, no amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee prior to such amendment, alteration or repeal.

(b)If any provision or provisions of this Agreement are held to be invalid,
illegal or unenforceable for any reason whatsoever:  (i) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, all portions of any provisions of this Agreement containing
any such provision held to be invalid, illegal or unenforceable that are not
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any provisions of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

(c)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

17. Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressed, on the date of such receipt, (ii)
if mailed by domestic certified or registered mail with postage prepaid, on the
third business day after the date postmarked, or (iii) if delivered by e-mail
message, on the date such message was sent.  Addresses for notice to either
party are as shown on the signature page of this Agreement or as subsequently
modified by written notice.

18. Mutual Acknowledgement.  Both the Company and Indemnitee acknowledge that in
certain instances federal law or public policy may override applicable state law
and prohibit the Company from indemnifying Indemnitee under this Agreement or
otherwise.  For example, the Company and Indemnitee acknowledge that the
Securities and Exchange Commission has taken the position that indemnification
is not permissible for liabilities arising under certain federal securities laws
and federal legislation prohibits indemnification for certain ERISA
violations.  Indemnitee understands and acknowledges that the Company shall not
be required to provide indemnification or advance Expenses in violation of any
law or public policy.

 

--------------------------------------------------------------------------------

 



19. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without giving effect to
principles of conflict of laws.

20. Consent to Jurisdiction.  The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Maryland for all
purposes in connection with any action, suit or proceeding which arises out of
or relates to this Agreement.

21. Identical Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforcement is sought needs to
be produced to evidence the existence of this Agreement.

22. Modification; Survival.  This Agreement may be modified only by an
instrument in writing signed by both parties hereto.  The provisions of this
Agreement shall survive the death, disability or incapacity of Indemnitee or the
termination of Indemnitee’s service as a director or officer of the Company and
shall inure to the benefit of Indemnitee’s heirs, executors and administrators.

23. Waiver.  Failure to insist upon strict compliance with any of the terms or
provisions hereof shall not be deemed a waiver of such term or provision, nor
shall any waiver or relinquishment of any right or remedy hereunder at any one
or more times be deemed a waiver of such right or remedy at any other time or
times.  Such waiver of any term or condition of this Agreement shall not affect
any other term or condition of this Agreement which shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

INDEMNITEE:

________________________________

 

Address:

________________________

________________________

________________________

________________________

 

STARWOOD PROPERTY TRUST, INC.

 

By:
     Name:  Andrew J. Sossen
     Title:   Chief Operating Officer

 

 

--------------------------------------------------------------------------------